

Exhibit 10.1






STOCK PURCHASE AGREEMENT



         This Stock Purchase Agreement (the “Agreement”) is entered into between
Innofone.com (the “Purchaser”), and Alex Lightman (the “Seller”) and
Innofone.com, Inc. (the “Company”), effective as of Monday August 8, 2005 (the
“Effective Date”) For purposes of this Agreement, each of Purchaser and Seller
shall be referred to individually as a “Party” and both of them shall be
referred to collectively as the “Parties”



Recitals



         A.         Seller desires to sell all of the outstanding and issued
shares (the “Stock”) of IPv6 Summit Inc, a Nevada corporation, owned by seller,
which stock constitutes 100% of the total issued and outstanding shares of IPv6
Summit Inc. 

         B.         Buyer desires to pay a portion of the purchase consideration
by delivery to the seller of shares in the publicly traded company known as
Innofone.com and seller has agreed to accept as a portion of the purchase price
certain shares of Innofone.com as more fully described herein. As of the date
hereof, there are approximately 26,500,000 Million common shares of Innofone.com
issued and outstanding; and,

         C.        Seller wishes to sell 100 % of the issued and outstanding
common stock of IPv6 Summit Inc to Purchaser, and Purchaser wishes to purchase
100% of the common stock of IPv6 Summit Inc from Seller, according to the terms
and conditions of this Agreement.



Agreement



         In consideration of the premises and of the mutual covenants contained
in this Agreement, the Parties agree as follows:



         1.       Purchase of Stock of IPv6 Summit Inc

                  1.1        Purchase and Sale.  Subject to the terms and
conditions of this Agreement, Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, all of the common stock of IPv6 Summit Inc (the
Stock) owned by seller, which common stockamounts to 100 % of the total issued
and outstanding stock in IPv6 Summit Inc, a Nevada corporation founded, owned
and controlled by seller as of date hereof.

                  1.2        Purchase Price.  The Purchase Price for the IPv6
Stock shall be an aggregate of (a) U.S. $1,000,000 Dollars payable in the form
of a promissory note) and (b) the issuance to Seller of 33,333,000 (Thirty three
million three hundred and thirty three thousand) shares of unregistered common
stock of Innofone.com (Trading Symbol INFN.OB) the (“Purchase Price”).

                  1.3        Closing.  The purchase and sale of the stock of
IPV6 Summit Inc shall be consummated in the manner described in this Section
1.3.  The consummation of the purchase of the IPV6 stock shall be conditioned
upon, and shall occur simultaneously with or immediately after, the consummation
of the Closing. Closing shall occur on or before August 30th 2005 (the “Closing
Date”).  All parties agree that all representations, covenants and warranties
set fourth herein shall be true and correct as of the Closing Date, and same
shall be a condition to Closing. At Closing, the following shall occur:




1

--------------------------------------------------------------------------------





                           (a)         Purchaser shall pay the Purchase Price of
$1,000,000 One Million Dollars in the form of a promissory note for (i)
$1,000,000 and (ii) shall deliver to seller registered in Seller’s name a
certificate for Thirty Three Million Three Hundred and Thirty Three Thousand (
33,333,000 ) shares of unregistered common stock of Innofone.com (INFN.OB) and
other good and valuable consideration as provided for herein represented by an
employment agreement in favor of seller and executed at closing.

                           (b)        Upon receipt of payment specified in
paragraph 1.2, Seller shall deliver to the Purchaser:

                                       (i)         a stock certificate or
certificates representing 100 % of the issued and outstanding common stock of
IPv6 Summit Inc, together with Seller’s signature, which signature shall be
guaranteed by an eligible guarantor institution with membership in an approved
signature guaranty medallion program pursuant to Securities and Exchange
Commission Rule 17A8-15 if so requested by the Purchaser, together with all
Company’s kits including, and all documents relating to the Company.

                                      (ii)         A certificate Good Standing
from the State of Nevada  confirming that IPv6 is incorporated and in good
standing as of the closing date.

                                      (iii)        All Books and Records of the
Company including but not limited to: By-laws, Articles of Incorporation
(amendments, if any) and Minute Book.

                                     (iv)        A certificate from all officer
of Ipv6 Summit Inc acknowledging that the representations and warranties of the
Company set forth herein are true and correct as of the Closing.

         2.      Representations 0f Seller.  Seller represents, warrants and
agrees to and with Purchaser as follows as of the Effective Date and as of the
date (the “Closing Date”) on which the purchase and sale of the Shares is
consummated:

                  (a)         Seller is the sole beneficial, legal, and record
owner of the Ipv6 Summit Inc Shares, and has good and marketable title to the
Shares;

                  (b)        Seller has full power, authority, and legal right
to sell the Shares;

                  (c)         There are no charges, claims, liens, pledges, or
other encumbrances on the Shares;

                  (d)        This Agreement constitutes a legal and binding
obligation of the Seller, and is valid and enforceable against the Seller and
Seller’s successors in accordance with its terms;

                  (e)         Other than applicable securities laws, there are
no restrictions on Seller’s right or ability to sell the Shares to Purchaser;

                  (f)         The Shares are registrable in the name of the
Purchaser;

                  (g)        The Seller has full power, authority, and legal
right to sell the Shares to the Purchaser pursuant to the terms of this
Agreement;

                  (h)        The execution, delivery and performance of this
Agreement by the Seller does not require the consent or approval of any other
person, entity or governmental agency.  This





2

--------------------------------------------------------------------------------





Agreement has been duly executed and delivered by Seller and constitutes a
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with its terms and not in violation of any other agreements,
instruments, order or judgment by which Seller is bound or subject. The Seller
has the full right, power and authority to enter into this Agreement, to
consummate the transactions contemplated hereby and to perform its obligations
under this Agreement, and has taken all necessary action to authorize such
execution, delivery and performance.  Seller has duly executed and delivered
this Agreement, which is a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency and similar
laws relating to creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);

                  (i)         The execution and delivery of this Agreement and
the performance of the obligations imposed on Seller hereunder will not result
in a violation of any order, decree or judgment of any court or governmental
agency having jurisdiction over Seller or Seller's properties, will not conflict
with constitute a default under, or result in the breach of, any contract,
agreement or other instrument to which Seller is a party or is otherwise bound
and no consent, authorization or order of, or filing or registration with, any
court or governmental agency is required for the execution, delivery and
performance of this Agreement by Seller;

                  (j)         There is no litigation or proceeding pending or,
to the best knowledge of Seller, threatened, against Seller, which would have an
effect on the validity or performance of this Agreement;

                  (k)        There are no restrictions on the transfer of the
Shares to Purchaser and Purchaser is entitled to have the Shares registered in
its name;

                  (l)      Upon delivery of the Shares and payment of the
consideration therefor pursuant to this Agreement, title to such securities,
free and clear of all liens, encumbrances and pledges (except for restrictions
on transferability under the Act), will pass to the Purchaser.  The delivery of
the Shares to the Purchaser pursuant to this Agreement will transfer legal and
valid title thereto, free and clear of all liens, claims, charges and other
encumbrances and other than as set forth herein, subject to no condition to, or
restriction on, the ability of the holder thereof to sell, assign or otherwise
transfer such securities, whether set forth in such security or arising under
contract or by operation of law, except for restrictions on transferability
under the Act and any applicable state securities laws;

                  (m)       Seller shall take all action necessary, as the
Purchaser shall request, to cause the Company and/or its transfer agent to have
the Purchaser registered as the holder of record of such securities at no cost
to the Purchaser; 

                  (n)        The Shares are not subject to any right of first
refusal or other similar right in favor of any person;

                  (o)         Seller is a director, officer, and major
stockholder of the Company; and

                  (p)         Seller has been the beneficial owner of the Shares
for a period exceeding two years.

         3.      Representations 0f Purchaser.  Purchaser hereby represents,
warrants, and agrees to and with Seller as follows:




3

--------------------------------------------------------------------------------





                  (a)         Purchaser has full power, authority, and legal
right to purchase the Shares from Seller, and the execution of this Agreement by
Purchaser does not require the consent of, or notice to, any party not
previously obtained or given;

                  (b)        This Agreement constitutes a legal and binding
obligation of the Purchaser, and is valid and enforceable against Purchaser and
Purchaser’s successors in accordance with its terms;

                  (c)         Investment Representations.

                               (i)         Seller acknowledges being informed
that the Company’s common stock is being received as part of the purchase
consideration and delivered at closing to Purchaser is not registered under the
Securities Act of 1933;

                              (ii)         Seller has not obtained any
representative to review or evaluate its purchase of common stock in the Company
and, by reason of Purchaser’s knowledge and experience in financial and business
matters in general, Purchaser is capable of evaluating the merits and risks of
this transaction; seller has been afforded the opportunity to have his financial
and or legal advisor review or evaluate the merits of the transaction herein
contemplated.

                             (iii)        Seller has examined this Agreement and
has been given access to all underlying documents related to this transaction,
or will be on or before the Closing date, and is (or will be) satisfied that it
has received such information as Purchaser deems necessary or appropriate as a
prudent and knowledgeable investor to verify the accuracy of such information
and to evaluate the merits and risks of buying common stock in the Company. 
Purchaser has carefully evaluated its financial resources, investment condition
and the risks attendant upon this investment, and acknowledges that it is able
to bear the economic risks of this investment;

                            (iv)        Seller realizes that neither the
Securities and Exchange Commission nor the securities regulatory body of any
country or state has received, considered or passed upon the accuracy or
adequacy of the information and representations made in this Agreement;

                           (v)        At the time of this Agreement or on or
before the Closing, seller reviewed the economic consequences of this Agreement,
was afforded access to the books and records of the Company (including but not
limited to corporate minute book and filings with the U.S. Securities and
Exchange Commission), conducted an independent investigation of the business of
the Company, and was fully familiar with the financial affairs of the Company.
Seller has received and reviewed the Company’s financial statements as filed
with the SEC, as well as any other documents or other information desired by
seller, and seller has had the opportunity to discuss the sale of the Shares
with Purchaser and the Company, and seller has obtained or been given access to
all information concerning, including information concerning the Closing, that
seller has requested; 

                         (vii)       Seller confirms that it has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of an investment in the Company and of making an
informed investment decision. Seller understands the term "accredited investor"
as used in Regulation D promulgated under the United States Securities Act of
1933 and represents and warrants to the purchaser Innofone.com, Inc. that seller
is an "accredited investor" for purposes of acquiring the Common Stock purchased
by it hereunder;




4

--------------------------------------------------------------------------------





                       (viii)      Seller acknowledges being informed and agrees
that certificates for Company common stock issued to it are subject to the
provisions of securities Regulations and

                  (d)         Previous Agreements.  Neither then execution,
delivery, nor performance of this Agreement shall conflict with or result in the
breach of any material term, condition, provision of or constitute a default
under any material agreement, contract instrument or lease to which Purchaser is
a party or by which Purchaser is bound.

                  (e)         Seller understands that the Shares and the
transfer of Shares pursuant to this Agreement have not been registered under
federal or state securities laws and the Shares are “restricted” securities as
defined in Rule 144 under the Securities Act of 1933, as amended (the “Act”). 
Purchaser understands that the sale, offer for sale, transfer, pledge or
hypothecation of the Shares may only be accomplished if there is an effective
registration statement covering that transaction (under applicable U.S. federal
and state securities laws) or if the transaction is exempt from registration
(under all U.S. federal and state securities laws)

                  (f)         Purchaser understands that until Closing, Seller
shall continue as a director, officer, and major stockholder of Ipv6 Summit Inc,
and shall operate his business in the ordinary course of business.

         4.       Representations of the Company.

                  4.1        Due Organization and Qualification; Subsidiaries;
Due Authorization. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of formation,
with full corporate power and authority to own, lease and operate its respective
business and properties and to carry on its respective business in the places
and in the manner as presently conducted.  The Company is in good standing as a
foreign corporation in each jurisdiction in which the properties owned, leased
or operated, or the business conducted, by it requires such qualification. The
undersigned signatory executing this Agreement on behalf of the Company is the
President of the Company and has full authority to execute this Agreement on
behalf of the Company. The Board of Directors of the Company have approved the
transactions contemplated by this Agreement. 

                  (a)         The Company does not own, directly or indirectly,
any capital stock, equity or interest in any corporation, firm, partnership,
joint venture or other entity.

                  (b)        The Company has all requisite corporate power and
authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby and thereby.  The Company has taken all
corporate action necessary for the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby, and this Agreement
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its respective terms, except as may be affected
by bankruptcy, insolvency, moratoria or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.

                  4.2        No Conflicts or Defaults.  The execution and
delivery of this Agreement by the Company and the consummation of the
transactions contemplated hereby do not and shall not (a) contravene the
Certificate of Incorporation or By-laws of the Company or (b) with or without
the





5

--------------------------------------------------------------------------------





giving of notice or the passage of time  (i) violate, conflict with, or result
in a breach of, or a default or loss of rights under, any covenant, agreement,
mortgage, indenture, lease, instrument, permit or license to which the Company
is a party or by which the Company is bound, or any judgment, order or decree,
or any law, rule or regulation to which the Company is subject, (ii) result in
the creation of, or give any party the right to create, any lien, charge,
encumbrance or any other right or adverse interest (“Liens”) upon any of the
assets of the Company, (iii) terminate or give any party the right to terminate,
amend, abandon or refuse to perform, any agreement, arrangement or commitment to
which the Company is a party or by which the Company’s assets are bound, or (iv)
accelerate or modify, or give any party the right to accelerate or modify, the
time within which, or the terms under which, the Company is to perform any
duties or obligations or receive any rights or benefits under any agreement,
arrangement or commitment to which it is a party.

                  4.3        Capitalization.  The authorized capital stock of
the Company immediately prior to giving effect to the transactions contemplated
hereby consists of 950,000,000 shares of Common Stock, par value $0.001 per
share, of which 26,500,000 shares are issued and outstanding as of the date
hereof.  All of the outstanding shares of the Company are, and Shares when
transferred in accordance with the terms hereof, will be, duly authorized,
validly issued, fully paid and nonassessable, and have not been or, with respect
to Shares, will not be issued in violation of any preemptive right of
stockholders.  The Shares are not subject to any preemptive or subscription
right.  There is no outstanding voting trust agreement or other contract,
agreement, arrangement, option, warrant, call, commitment or other right of any
character obligating or entitling the Company to issue, sell, redeem or
repurchase any of its securities, and there is no outstanding security of any
kind convertible into or exchangeable for its Common Stock.  The Company has not
granted registration rights (or any similar rights) to any person. There are no
declared or accrued unpaid dividends with respect to any shares of the Company’s
Common Stock. The Company has no other capital stock authorized issued or
outstanding. The Company has never adopted or maintained any stock option plans
or other plan providing for equity compensation of any person. There are no
agreements, written or oral, between the Company and of their shareholders or
among any shareholders relating to the acquisition (including without limitation
rights of first refusal or preemptive rights), disposition, registration under
the Securities Act of 1933, as amended (the “Securities Act”), or voting of the
capital stock of the Company. There are no outstanding or authorized stock
appreciation, plantom stock, profit participation, or other similar rights with
respect to the Company.  There are no voting trusts, proxies, or other
agreements or understandings with respect to voting stock of the Company. There
have been no issuances (or promises to issue) under the aforementioned stock
incentive plan.

                  4.4         Financial Statements. The Company has provided
seller financial information, including copies of the balance sheets of the
Company at 2002, 2003, and 2004 the related statements of operations and
stockholders’ cash flows for the fiscal years then ended, including the notes
thereto, as audited by the Company, chartered accountants, and the balance sheet
of the Company (all such statements being referred to collectively as the
“Financial Statements”).  The Financial Statements, together with the notes
thereto, have been prepared in accordance with U.S. generally accepted
accounting principles applied on a basis consistent throughout all periods
presented.  These statements present fairly the financial position of the
Company as of the dates and for the periods indicated.  The books of account and
other financial records of the Company have been maintained in accordance with
good business practices. The Company is aware of no facts or circumstance, not
disclosed in the Company’s SEC Reports or hereby which adversely affects the
Company assets or affects the financial condition of the Company.

                  4.5        Further Financial Matters.  The Company does not
have any (a) assets of any kind or (b) liabilities or obligations, whether
secured or unsecured, accrued, determined, absolute or contingent, asserted or
unasserted or otherwise, which are required to be reflected or reserved in a





6

--------------------------------------------------------------------------------





balance sheet or the notes thereto under generally accepted accounting
principles, but which are not reflected in the Financial Statements. The Company
does not have any (a) assets of any kind or (b) liabilities or obligations,
whether secured or unsecured, accrued, determined, absolute or contingent,
asserted or unasserted or otherwise, and will not have any on the Closing Date.
The Company shall be responsible for all debts, taxes, and liabilities of
whatever nature incurred prior to the Closing Date. Innophone.com will use its
best efforts to obtain an equity line of credit for a minimum of $10,000,000 Ten
million dollars from an acceptable financial organization and that it will
utilize $1,000,000 of the proceeds of such credit line to pay the cash portion
of the purchase price due to seller.

                  4.6        Taxes.  The Company has filed all United States
federal, state, county, local and foreign, national, provincial and local
returns and reports which were required to be filed on or prior to the Closing
Date hereof in respect of all income, withholding, franchise, payroll, excise,
property, sales, use, value-added or other taxes or levies, imposts, duties,
license and registration fees, charges, assessments or withholdings of any
nature whatsoever (together, “Taxes”), and has paid all Taxes (and any related
penalties, fines and interest) which have become due pursuant to such returns or
reports or pursuant to any assessment which has become payable, or, to the
extent its liability for any Taxes (and any related penalties, fines and
interest) has not been fully discharged, the same have been properly reflected
as a liability on the books and records of The Company and adequate reserves
therefore have been established.  All such returns and reports filed on or prior
to the date hereof have been properly prepared and are true, correct (and to the
extent such returns reflect judgments made by the Company, as the case may be,
such judgments were reasonable under the circumstances) and complete.  No tax
return or tax return liability of the Company has been audited or, presently
under audit.  The Company has not given or been requested to give waivers of any
statute of limitations relating to the payment of any Taxes (or any related
penalties, fines and interest).  There are no claims pending or, to the
knowledge of the Company, threatened, against for past due Taxes.  All payments
for withholding taxes, unemployment insurance and other amounts required to be
paid for periods prior to the date hereof to any governmental authority in
respect of employment obligations of the Company, including, without limitation,
amounts payable pursuant to the Federal Insurance Contributions Act, have been
paid or shall be paid prior to the Closing and have been duly provided for on
the books and records of the Company and in the Financial Statements. As of the
Closing Date, there are (and immediately following the Closing Date there will
be) no liens, pledges, charges claims, restrictions on transfer, mortgages,
security interests or other encumbrances of any sort (collectively, “Liens”) on
the assets of the Company relating to or attributable to Taxes. As of the
Closing Date, there will not be any contract, agreement, plan or arrangement,
including but not limited to the provisions of this Agreement, covering any
employee or former employee of the Company.  The Company has not filed any
consent agreement under Section 341(f) of the Code or agreed to have Section
341(f)4 of the Code apply to any disposition of a subsection (f) asset (as
defined in Section 341(f)(4) of the Code) owed by the Company.  The Company is
not a party to any tax sharing, indemnification or allocation agreement nor does
it owe any amount under any such agreement. No adjustment relating to any Return
filed by  Innofone.com, Inc. has been proposed formally or informally by any tax
authority to the Company or any representative therof. The Company has not
participated (either as a “distributing” or “controlled” corporation) in any
transaction described in Section 355 of the Code.

                  4.7      Indebtedness; Contracts; No Defaults. The Company has
no instruments, agreements, indentures, mortgages, guarantees, notes,
commitments, accommodations, letters of credit or other arrangements or
understandings, whether written or oral, to which the Company is a party.

                           (a)         Neither the Company, nor any other person
or entity is in breach or in default under any contract, agreement, arrangement,
commitment or plan to which the




7

--------------------------------------------------------------------------------





Company is a party, and no event or action has occurred, is pending or is
threatened, which, after the giving of notice, passage of time or otherwise,
would constitute or result in such a breach or default by the Company or any
other person or entity.  The Company has not received any notice of default
under any contract, agreement, arrangement, commitment or plan to which it is a
party.

                           (b)        As of the date hereof and as of the
Closing Date (the Company will not be bound by), the Company is not a party to
nor bound by:

                                       (i)         any agreement of any nature
including but not limited to: any employment or consulting agreement, contract
or commitment, with any employee or individual consultation or salesperson or
consulting or sales agreement, contract or commitment with a firm or other
organization; any agreement or plan, including, without limitation, any stock
option plans, stock appreciation rights plan or stock purchase plan, any of the
benefits of which will be increased, or the vesting of benefits of which will be
accelerated, by the occurrence of any  of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement, any agreement,
contract or commitment containing any covenant limiting the freedom of
Innofone.com, Inc. to engage in any line of business or to compete with any
person; any agreement, contract or commitment relating to capital expenditures
and involving future payments; any agreement, contract or commitment relating to
the disposition or acquisition of assets or any interest in any business
enterprise any dealer, distribution, joint marketing or development agreement;
or any other agreement, contract or commitment.

                                      (ii)         any fidelity or surety bond
or completion bond;

                                     (iii)         any lease of personal
property;

                                     (iv)         any mortgages, indentures,
loans or credit agreements, security agreements or other agreements or
instruments relating to the borrowing of money or extension of credit;

                                     (v)          any purchase order or contract
for the purchase of materials; and

                                    (vi)          any construction contracts.

                  4.8       Real Property.  The Company does not own or lease
any real property.

                  4.9       Compliance with Law.  The Company is not conducting
its respective business or affairs in violation of any applicable federal, state
or local law, ordinance, rule, regulation, court or administrative order, decree
or process, or any requirement of insurance carriers.  The Company has not
received any notice of violation or claimed violation of any such law,
ordinance, rule, regulation, order, decree, process or requirement.

                           (a)         The Company is in compliance with all
applicable federal, state, local and foreign laws and regulations relating to
the protection of the environment and human health.  There are no claims,
notices, actions, suits, hearings, investigations, inquiries or proceedings
pending or, to the knowledge of the Company, threatened against the Company that
are based on or related to any environmental matters or the failure to have any
required environmental permits, and there are no past or present conditions that
the Company has reason to believe are likely to give rise to any liability or
other obligations of the Company under any environmental laws.





8

--------------------------------------------------------------------------------





                  4.10      Permits and Licenses.  The Company all certificates
of occupancy, rights, permits, certificates, licenses, franchises, approvals and
other authorizations as are reasonably necessary to conduct its respective
business and to own, lease, use, operate and occupy its assets, at the places
and in the manner now conducted and operated.  The Company has not received any
written or oral notice or claim pertaining to the failure to obtain any permit,
certificate, license, approval or other authorization required by any federal,
state or local agency or other regulatory body.

                  4.11      Litigation.  There is no claim, dispute, action,
suit, proceeding or investigation pending or, to the knowledge of the Company,
threatened, against or affecting the business of the Company, or challenging the
validity or propriety of the transactions contemplated by this Agreement, at law
or in equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, nor to the
knowledge of Innofone.com, Inc., has any such claim, dispute, action, suit,
proceeding or investigation been pending or threatened, during the 12 month
period preceding the date hereof; (b) there is no outstanding judgment, order,
writ, ruling, injunction, stipulation or decree of any court, arbitrator or
federal, state, local, foreign or other governmental authority, board, agency,
commission or instrumentality, against or affecting the business of
Innofone.com, Inc.; and (c) Innofone.com, Inc. has not received any written or
verbal inquiry from any federal, state, local, foreign or other governmental
authority, board, agency, commission or instrumentality concerning the possible
violation of any law, rule or regulation or any matter disclosed in respect of
its business.

                  4.12      Insurance.  Innofone.com Inc does not currently
maintain any form of insurance, however the company hereby agrees to obtain an
officers and directors liability policy.

                  4.13      Certificate of Incorporation and By-laws; Minute
Books.  The copies of the Certificate of Incorporation and By-laws (or similar
governing documents) of Innofone.com, Inc., and all amendments to each are true,
correct and complete.  The minute books of Innofone.com, Inc. contains true and
complete records of all meetings and consents in lieu of meetings of their
respective Board of Directors (and any committees thereof), or similar governing
bodies, since the time of their respective organization. To the best of Frederic
Richardson and the director   knowledge, the stock books of Innofone.com, Inc.
are true, correct and complete.

                  4.14       Employee Benefit Plans.  Innofone.com, Inc. does
not maintain, nor has Innofone.com, Inc. maintained in the past, any employee
benefit plans (“as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), or any plans, programs, policies,
practices, arrangements or contracts (whether group or individual) providing for
payments, benefits or reimbursements to employees of Innofone.com, Inc., former
employees, their beneficiaries and dependents under which such employees, former
employees, their beneficiaries and dependents are covered through an employment
relationship with Innofone.com, Inc., any entity required to be aggregated in a
controlled group or affiliated service group with Innofone.com, Inc. for
purposes of ERISA or the Internal Revenue Code of 1986 (the “Code”) (including,
without limitation, under Section 414(b), (c), (m) or (o) of the Code or Section
4001 of ERISA, at any relevant time (“Benefit Plans”). Innofone.com, Inc. has
never maintained, established, sponsored, participated in, or contributed to,
any Pension Plan which is subject to Title IV of ERISA or Section 412 of the
Code. At no time has Innofone.com, Inc. contributed to or been obliged to
contribute to any Multiemployer Plan. Innofone.com, Inc. has never maintained,
established, sponsored, participated in, or contributed to any multiple employer
plan, or to any plan described in Section 413 of the Code.





9

--------------------------------------------------------------------------------





                  4.15       Patents; Trademarks and Intellectual Property
Rights. Innofone.com, Inc. does not own or possesses any patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information,
Internet web site(s) or proprietary rights of any nature, nor to knowledge is
Innofone.com, Inc. in violation of other’s patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information, Internet web
site(s) or proprietary rights of any nature.

                  4.16      Affiliate Transactions.  Except as disclosed to
Purchaser, neither nor any officer, director or employee of Innofone.com, Inc.
(or any of the relatives or Affiliates of any of the aforementioned Persons) is
a party to any agreement, contract, commitment or transaction with Innofone.com,
Inc. or affecting the business of Innofone.com, Inc., or has any interest in any
property, whether real, personal or mixed, or tangible or intangible, used in or
necessary to which will subject the Innofone.com, Inc. to any liability or
obligation from and after the Closing Date.

                  4.17      Trading.  Innofone.com, Inc. Common Stock is
currently listed for trading on the OTC Bulletin Board (the “Bulletin Board”),
and Innofone.com, Inc. has received no notice that its Common Stock is subject
to being delisted therefrom. To the knowledge of there is no action, inquiry or
investigation pending or threatened against Innofone.com, Inc. by Nasdaq, the
NASD or the SEC.

                  4.18      Changes in Capital Structure. For a period of twelve
months from the closing date of this agreement Innofone.com Inc. shall not
affect any reverse split, unless authorized in righting by the majority
stockholders at a shareholders meeting .

                  4.19      Consents.  No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, any court,
administrative agency or commission or other federal, state, county, local or
other foreign governmental authority, instrumentality, agency or commission
(“Governmental Entity”) is required by or with respect to Innofone.com, Inc. in
connection with the execution and delivery of this Agreement and any Related
Agreements to which the Company is a party or the consummation of the
transactions contemplated hereby and thereby, except for such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable securities laws.

                  4.20   Employees. Innofone.com, Inc. will have no employees.
Innofone.com, Inc. shall hold Purchaser harmless from all claims for wages,
vacation and fringe benefits and from all payroll taxes and penalties,
industrial insurance, employment security claims, whether assessed by Federal,
State, or local governmental authorities, with respect to any of its employees
up to the Closing Date and Purchaser shall have no responsibility with respect
to any employees or former employees of Innofone.com, Inc.

                  4.21    SEC Filings; Financial Statements.  Innofone.com, Inc.
has filed all forms, reports and documents required to be filed with the SEC
(collectively, the “Innofone.com, Inc. SEC Reports”).  The Innofone.com, Inc.
SEC Reports (i) at the time they were filed, complied as to form in all respects
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and (ii) did not at the time they were filed (or if amended or superseded by
a filing prior to the date of this Agreement, then on the date of such filing)
contain any untrue statement of fact or omit to state a fact require to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  Except to the
extent set forth in the preceding sentence, Innofone.com, Inc. makes no




10

--------------------------------------------------------------------------------





representation or warranty whatsoever concerning the Innofone.com, Inc. SEC
Reports as of any time other than the time they were filed.  

                  4.22    No Changes.  Since the date of the last Innofone.com,
Inc. SEC Report, there have not been, occurred or arisen any:

                           (a)        amendments or changes to the Certificate
of Incorporation or Bylaws of Innofone.com, Inc.;

                           (b)        capital expenditure or commitment by
Innofone.com, Inc.;

                           (c)        destruction of, damage to or loss of any
assets, business or customer of Innofone.com, Inc. (whether or not covered by
insurance);

                           (d)        labor trouble or claim of wrongful
discharge or other unlawful labor practice or action involving Innofone.com,
Inc.;

                           (e)        change in accounting methods or practices
(including any change in depreciation or amortization policies or rates) by
Innofone.com, Inc.;

                           (f)        revaluation by Innofone.com, Inc. of any
assets;

                           (g)        declaration, setting aside or payment of a
dividend or other distribution with respect to the capital stock of
Innofone.com, Inc. or any direct or indirect redemption, purchase or other
acquisition by Innofone.com, Inc. of its capital stock other than repurchase of
shares of the capital stock of Innofone.com, Inc. from their employees in
connection with the termination of such employees’ employment with Innofone.com,
Inc.;

                           (h)        increase in the salary or other
compensation whether cash or equity-based, payable or to become payable by
Innofone.com, Inc. to any of the officers, directors, employees or advisors of
Innofone.com, Inc., or the declaration, payment or commitment or obligation of
any kind for the payment, Innofone.com, Inc. of a bonus or other salary or
compensation to any such person;

                           (i)         increase, or announcement of any
increase, in the wages, salaries, compensation, bonuses, incentives, pension, or
other benefits payable by Innofone.com, Inc. to any of employees, consultants,
or directors;

                           (j)        loan by Innofone.com, Inc. to any person
or entity, incurring by Innofone.com, Inc. of any indebtedness, guaranteeing by
Innofone.com, Inc. of any indebtedness, issuance or sale of any debt securities
of Innofone.com, Inc. or guaranteeing of any debt securities of others, except
for advances to employees for travel and business expenses in the ordinary
course of business, consistent with past practice;

                           (k)        waiver or release of any right or claim of
Innofone.com, Inc. including any write-off or other compromise of any account
receivable of Innofone.com, Inc.;

                           (l)         the commencement or notice or threat or
reasonable basis therefor of any lawsuit or, to the knowledge of Innofone.com,
Inc., any proceedings or investigation against Innofone.com, Inc.;





11

--------------------------------------------------------------------------------





                           (m)       issuance or sale, or contract to issue or
sell, by Frederic Richardson of any shares of the capital stock of Innofone.com,
Inc. or any or securities exchangeable, convertible or exercisable therefor, or
any securities, warrants, options or rights to purchase any of the foregoing,

                           (n)        event or condition of any character that
has had or is reasonably likely to have an adverse effect on Innofone.com, Inc.;

                           (o)        transaction outside of the ordinary course
of business initiated by Innofone.com, Inc., other than this agreement; or

                           (p)        negotiation or agreement by Innofone.com,
Inc. or any officer or employee thereof to do any of the things described in the
preceding clauses (a) through (o).

                  4.23      Minute Books.  The minutes of Innofone.com, Inc. (to
be delivered to counsel for the Purchaser on or before the Closing Date) are the
only minutes of and contain a reasonably accurate summary of all meetings of the
Board of Directors (or committees thereof) of Innofone.com, Inc. and their
respective shareholders or actions by written consent since the time of
incorporation, respectively of Innofone.com, Inc.

                  4.24    Environmental Matters. 

                           (a)        Hazardous Material. Innofone.com, Inc. has
never: (i) operated any underground storage tanks at any property that
Innofone.com, Inc. has at any time owned, operated, occupied or leased; or
(ii) illegally released any material amount of any substance that has been
designated by any Governmental Entity or by applicable foreign, federal, state,
or local law to be radioactive, toxic, hazardous or otherwise a danger to health
or the environment, including, without limitation, PCBs, asbestos, petroleum,
and urea-formaldehyde and all substances listed as hazardous substances pursuant
to the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, or defined as a hazardous waste pursuant to the United States
Resource Conservation and Recovery Act of 1976, as amended, and the regulations
promulgated pursuant to said laws (a “Hazardous Material”), but excluding office
and janitorial supplies properly and safely maintained Hazardous Material.  No
Hazardous Materials are present as a result of the actions of the Company or as
a result of any actions of any other person or otherwise, in, on or under any
property, including the land and the improvements, ground water and surface
water thereof, that the Company has at any time owned, operated, occupied or
leased.

                           (b)        Hazardous Materials Activities.  The
Company has never transported, stored, used, manufactured, disposed of, released
or exposed its employees or others to engaged in any Hazardous Materials in
violation of any law in effect on or before the Effective Time, nor has either
of them disposed of, transported, sold, or manufactured any product containing a
Hazardous Material (any or all of the foregoing being collectively referred to
as “Hazardous Materials Activities”).  Activities in violation of any rule,
regulation, treaty or statute promulgated by any Governmental Entity in effect
prior to or as of the date hereof to prohibit, regulate or control Hazardous
Materials or any Hazardous Material Activity.

                           (c)        Environmental Liabilities.  No action,
proceeding, revocation proceeding, amendment procedure, writ, injunction or
claim is pending, or to the knowledge of the Company, threatened concerning any
Environmental Permit, Hazardous Material or any




12

--------------------------------------------------------------------------------





Hazardous Materials Activity of the Company.  The Company Innofone.com, Inc. has
no knowledge of any fact or circumstance which could reasonably be expected to
involve the Company in any environmental litigation or impose upon the Company
any environmental liability.

                  4.25      Compliance with Laws.  The Company has not received
any notices of violation with respect to, has complied with, and is not in
violation of, and any foreign, federal, state or local statute, law or
regulation.

                  4.26      Warranties; Indemnities.  The Company has not given
any warranties or indemnities relating to products or technology sold or
licensed or services rendered by the Company.

                  4.27      Compliance.  The Company has complied with all laws,
regulations and orders applicable to its present and proposed business and has
all permits, variances, orders, approvals, and licenses required thereby.  There
is no term or provision of any mortgage, indenture, contract, agreement or
instrument to which the Company is a party or by which it is bound or of any
provision of any existing state or federal judgment, decree, order, statute,
rule or regulation applicable to or binding upon the Company, that would
reasonably cause an adverse effect on the Company or affect this Agreement, or,
so far as the Company may now reasonably foresee, in the future is reasonably
likely to cause an adverse effect on the Company.  None of the Shareholders of
the Company nor any employee of the Company is in violation of any term of any
contract or covenant (either with the Company or with another entity) relating
to employment, patents, proprietary information disclosure, noncompetition or
non-solicitation.

         5.      Additional Covenants.

                  5.1        Brokerage Commissions and Finders’ Fees. There are
no brokerage commissions or finders fees payable as a result of the transaction.

                  5.2        Conduct of The Company.  During the period from the
date of this Agreement and continuing until the Closing Date, the Company,
agrees  to carry on its business in the usual, regular and ordinary course in
substantially the same manner as heretofore conducted, to pay the debts and
Taxes of the Company when due, to pay or perform other obligations when due,
and, to the extent consistent with such business, use its commercially
reasonable efforts consistent with past practice and policies to preserve intact
the present business organizations of the Company, all with the understanding
that the Company must eliminate all liabilities of the Company prior to the
Closing Date. The Company shall promptly notify the Purchaser of any event or
occurrence or emergency not in the ordinary course of business of the Company
and any material event involving the Company.

                  5.3        The Company shall not, without the prior written
consent of the Purchaser:

                           (a)        declare, set aside or pay any dividends on
or make any other distributions (whether in cash, stock or property) in respect
of any of its capital stock, or split, combine or reclassify any of its capital
stock or issue or authorize the issuance of any other securities in respect of,
in lieu of or in substitution for shares of capital stock of the Company, or
repurchase, redeem or otherwise acquire, directly or indirectly, any shares of
the capital stock of the Company (or options, warrants or other rights
exercisable therefor) except for repurchases of





13

--------------------------------------------------------------------------------





shares of the Company’s Common Stock from employees of the Company, as the case
may be, in connection with the termination of their employment;

                           (b)        issue, grant, deliver or sell or authorize
or propose the issuance, grant, delivery or sale of, or purchase or propose the
purchase of, any shares of the Company capital stock or securities convertible
into, or subscriptions, rights, warrants or options to acquire, or other
agreements or commitments of any character obligating Innofone.com, Inc. to
issue or purchase any such shares or other convertible securities, or accelerate
the vesting of any stock options, except for the issuance of shares of the
Company’s Common Stock upon the exercise or conversion of those options,
warrants or other rights, or convertible securities that are outstanding on the
date hereof;

                           (c)        cause or permit any amendments to the
Articles of Incorporation or Bylaws of the Company;

                           (d)        acquire or agree to acquire by merging or
consolidating with, or by purchasing any assets or equity securities of, or by
any other manner, any business or any corporation, partnership, association or
other business organization or division thereof;

                           (e)        sell, lease, license or otherwise dispose
of any of its properties or assets;

                           (f)        incur any indebtedness for borrowed money
or guarantee any such indebtedness or issue or sell any debt securities or
guarantee any debt securities;

                           (g)        grant any loans to others or purchase debt
securities of others or amend the terms of any outstanding loan agreement;

                           (h)        grant any severance or termination pay to
any director, officer, employee, or service provider of the Company;

                           (i)         adopt any employee benefit plan, or enter
into any employment contract, pay or agree to pay any special bonus or special
remuneration to any director or employee, or increase the salaries or wage rates
of its employees;

                           (j)         revalue any of its assets, including
without limitation writing down the value of inventory or writing off notes or
accounts receivable other than in the ordinary course of business;

                           (k)        make or change any election in respect of
Taxes, adopt or change any accounting method in respect of Taxes, enter into any
closing agreement, settle any claim or assessment in respect of Taxes, or
consent to any extension or waiver of the limitation period applicable to any
claim or assessment in respect of Taxes;

                           (l)         accelerate the vesting schedule of any of
the outstanding stock options of the Company;

                           (m)       take, or agree in writing or otherwise to
take, any of the actions described in sub-Sections (a) through (l) above, or any
other action that would prevent the Company from performing or cause the Company
not to perform its covenants hereunder, or any




14

--------------------------------------------------------------------------------





other action not in the ordinary course of the business or inconsistent with
past practice of the Company.

                  5.4        Termination of Agreements.  The Company shall
terminate, or cause to be terminated, prior to the Closing Date, all agreements
between the Company and any person (other than non-disclosure, confidentiality,
invention agreements, and any other agreements entered into as expressly
contemplated and provided for by this Agreement).  There are no subsidiaries of
the Company.

                  5.5        Expenses.  Each respective Party will pay all
expenses and fees of their respective legal counsel, accountants, and other
agents and advisers incurred pursuant to this Agreement regardless of whether
the transactions contemplated in this Agreement are consummated.

                  5.6        Deliveries.  On or prior to the Closing Date the
Company Innofone.com, Inc. shall deliver to counsel for the Purchaser full and
complete copies of all corporate records including but not limited to: by-laws
(including any amendments), Certificate of Incorporation (including any
amendments), the Company SEC Reports (and back up documentation), stock ledgers,
board and stockholder minutes, agreements.  The minutes of the Company (to be
delivered to counsel for the Purchaser on or before the Closing Date) are the
only minutes of the Company and contain an accurate summary of all meetings of
the Board of Directors (or committees thereof) of the Company and their
respective shareholders or actions by written consent since the time of
incorporation.

                  5.7        Annual Report.  Before 60 days after Closing Date
the company shall file with the SEC an annual report on Form 10-KSB for the
quarter ending June 30, 2004.

                  5.8        Transfer Agent.  The Company shall take all actions
necessary or as reasonably requested by Purchaser, to cause the Company or the
Company’s transfer agent to have the Purchaser registered as the holder of the
Shares, at no cost to the Purchaser.

         6.       Miscellaneous.

                  6.1        Entire Agreement.  This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter hereof.

                  6.2        Notice.  All notices, requests, demands, directions
and other communications (“Notices”) provided for in this Agreement shall be in
writing and shall be mailed or delivered personally or sent by telecopier or
facsimile to the applicable Party at the address of such Party set forth below
in this Section 6.2.  When mailed, each such Notice shall be sent by first
class, certified mail, return receipt requested, enclosed in a postage prepaid
wrapper, and shall be effective on the third business day after it has been
deposited in the mail.  When delivered personally, each such Notice shall be
effective when delivered to the address for the respective Party set forth in
this Section 6.2.  When sent by Telecopier or facsimile, each such Notice shall
be effective on the first business day on which or after which it is sent.  Each
such Notice shall be addressed to the Party to be notified as shown below:







15

--------------------------------------------------------------------------------





> > Purchaser:          Innofone.com
> >                           Attention Peter Maddocks,
> >                           President
> >                           Tel.: (44) 0207822-2222
> >                           Fax.: ( 44) 0207-822-2211
> > 
> > 
> > Seller:                 Alex Lightman
> >                           Chief Executive Officer
> >                           Corporate Office •
> >                           1431 Ocean Avenue,
> >                           Suite 600
> >                           Santa Monica, CA   90401
> >                           Tel310-260-4887
> >                           Fax 310-458-2844
> > 
> >                                               

                  Either Party may change his or its respective address for
purposes of this Section 6.2 by giving the other Party notice of the new address
in the manner set forth above.

                  6.3        Severability.  Whenever possible, each provision of
this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, and if any provision of this Agreement shall be or
become prohibited or invalid in whole or in part for any reason whatsoever, that
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remaining portion of that provision or the
remaining provisions of this Agreement.

                  6.4        Non-Waiver.  The waiver of any Party of a breach or
a violation of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach or violation of any provision of this
Agreement.

                  6.5        Amendment.  No amendment or modification of this
Agreement shall be deemed effective unless and until it has been executed in
writing by the Parties to this Agreement.  No term or condition of this
Agreement shall be deemed to have been waived, nor shall there by any estoppel
to enforce any provision of this Agreement, except by a written instrument that
has been executed by the Party charged with such waiver or estoppel.

                  6.6        Inurement.  This Agreement shall be binding upon
all of the Parties, and it shall benefit, respectively, each of the Parties, and
their respective successors and assigns.  This Agreement shall not be assignable
by any Party.  There are no third party beneficiaries to this Agreement.

                  6.7        Headings.  The headings to this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

                  6.8        Counterparts.  This Agreement may be executed in
one or more counterparts, all of which taken together shall constitute a single
instrument.





16

--------------------------------------------------------------------------------





                  6.9        Survival of Representations and Warranties.  Each
covenant, agreement, representation, warranty of the Parties under this
Agreement and their obligations hereunder shall survive for two years the
execution of this Agreement.

                  6.10      Arbitration. Any controversy arising out of,
connected to, or relating to any matters herein of the transactions between
Seller, the Company, or Purchaser (including for purposes of arbitration,
affiliates, professional advisors, accountants, attorneys, or agents of the
Purchaser, the Company, and/or Seller, on behalf of the undersigned, or this
Agreement, or the breach thereof, including, but not limited to any claims of
violations of United States law or statute shall be settled by arbitration.  In
the event of such a dispute, each party to the conflict shall select an
arbitrator, both of whom shall select a third arbitrator, which shall constitute
the three-person arbitration board.  The decision of a majority of the board of
arbitrators, who shall render their decision within thirty (30) days of
appointment of the final arbitrator, shall be binding upon the parties.

                  6.11      Directors/Officers.  Upon execution of this
agreement Alexander Lightman shall be elected as Chief Executive Officer of
Innofone.com  He shall be granted a five year employment agreement at a minimum
annual salary of $400,000 per annum with annual escalation in salary to be
determined plus incentive bonuses and an employee stock option plan, a medical
benefit plan, a car allowance and an expense account related to business travel
and entertainment in keeping with that of a Chief Executive Officer of a public
company, He shall have the right to select a Chief Financial Officer and a Chief
Operating Officer for the company .

         IN WITNESS WHEREOF, this Agreement is executed on the dates set forth
below to be effective as of the Effective Date.




PURCHASER:
                                                                       

                                                                                
                                                           
                                                                                
Signature

Date:                                                                        By:
Innofone.com                                 
                                                                                
Title: Peter Maddocks, Director




SELLER:
                                                                       

                                                                                
                                                           
                                                                                
Signature

Date:                                       
                                 By: Alexander Lightman                        
                                                                     
           Title: Individual
















17

--------------------------------------------------------------------------------